

113 HR 3203 IH: Restore the Tour Act
U.S. House of Representatives
2013-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3203IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2013Mr. Grayson introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo provide the people of the United States with an opportunity to make gifts to the United States Government to be used for the purpose of providing public tours of the White House.1.Short titleThis Act may be cited as the Restore the Tour Act.2.Gifts to fund public tours of the White HouseChapter 2 of title 3, United States Code, is amended—(1)by inserting after section 110 the following:110A.Gifts to fund public tours of the White House(a)In generalTo provide the people of the United States with an opportunity to make gifts to the United States Government to be used for the purpose of providing public tours of the White House—(1)the Secretary of the Treasury may accept for the Government a gift of—(A)money made only on the condition that it be used to provide public tours of the White House;(B)other intangible personal property made only on the condition that the property is sold and the proceeds from the sale used to provide public tours of the White House; and(2)the Administrator of General Services may accept for the Government a gift of tangible property made only on the condition that it be sold and the proceeds from the sale be used to provide public tours of the White House.(b)Authority To reject certain giftsThe Secretary and the Administrator each may reject a gift under this section when the rejection is in the interest of the Government.(c)Conversion of non-Money gifts to moneyThe Secretary and the Administrator shall convert a gift either of them accepts under subsection (a)(1)(B) or (2) of this section to money on the best terms available. If a gift accepted under subsection (a) of this section is subject to a gift or inheritance tax, the Secretary or the Administrator may pay the tax out of the proceeds of the gift or the proceeds of the redemption or sale of the gift.(d)Special accountThe Treasury has an account into which money received as gifts and proceeds from the sale or redemption of gifts under this section shall be deposited.(e)Use of fundsThe Secretary shall make all funds in the account described under subsection (d) available to the Executive Office of the President, without further appropriation, and such funds shall be used to provide public tours of the White House.; and(2)in the table of analysis for such chapter, by inserting after the item relating to section 110 the following:110A. Gifts to fund public tours of the White House..